internal_revenue_service index nos department of treasury washington d c person to contact telephone number refer reply to cc dom fi p plr-108827-99 date aug legend fund trust state x adviser accounting firm date date date date date date date date this responds to a letter dated may fund requests that correspondence submitted on behalf of fund the internal_revenue_code to its election under sec_851 a regulated_investment_company ric beginning with treated as its initial taxable_year be considered timely filed pursuant to of and subsequent be plr-108827-99 sec_301_9100-3 of the procedure and administration regulations fund also requests that its election under sec_855 of the code to treat dividends distributed after the close of as having been paid during that taxable_year be considered timely filed pursuant to a taxable_year sec_301_9100-3 fund is a separate series of trust fund commenced facts operations on date trust and is registered as an open-end management investment_company under the investment_company act of trust was organized as a state x business as amended u s c sec_80a-let seq accounting for tax and financial_accounting purposes and has an october year-end fund uses the accrual_method of fund's first taxable_year of operation was the taxable_year ended date intended to qualify it as a ric under subchapter_m of the code fund at all times has operated in a manner fund has a board_of directors and officers but no employees fund has engaged adviser to provide fund with overall investment advisory and other services as well as office facilities and personnel necessary to administer fund services include the performance of certain accounting functions for which adviser directly employs experienced mutual_fund accounting professionals to perform such services retains accounting firm to prepare tax returns and to be its independent auditor accounting firm is responsible for the preparation and review of fund's federal state and local_tax returns including extension requests and any applicable elections returns and extension requests and arranging for execution and timely filing of those returns and extension requests adviser is responsible for reviewing fund's tax these fund directly for the taxable_year ended date fund declared dividends on date and distributed them on date prospectuses financial statements operations and distribution practices fund intended to make timely elections under sec_851 to treat certain dividends_paid after the close of its taxable_year as having been paid during the taxable_year that ended date income_tax return due on date these elections should have been made on fund's federal of the code to be taxed as and under consistent with fund's a ric a accounting firm prepared a federal_income_tax extension request for fund and on date sent it via courier to adviser internal restructuring and the implementation of system complicated by the fact that a key member of adviser's financial department was on extended sick leave strained a new accounting ‘plr-108827-99 adviser's ability to perform certain functions consequently adviser inadvertently failed to file fund's federal_income_tax extension request by date an inquiry by an employee of accounting firm led to the discovery that the extension request had not been filed failure to timely file the extension request accounting firm immediately commenced preparation of the form 1120-ric for fund the return was filed on date upon discovering the on date law and analysts sec_851 provides that a corporation shall not be considered a ric for any taxable_year unless it makes an election to be a ric on its federal_income_tax return for the taxable_year or has made an election for a previous taxable_year sec_1_851-2 of the income_tax regulations provides that the taxpayer shall make its election to be treated as by computing taxable_income as return for the first taxable_year for which the election is applicable a ric on its federal_income_tax a ric sec_855 of the code provides that if a ric - declares a dividend prior to the time prescribed by law for the filing of its return for a taxable_year including the period for any extension of time granted for filing such return and distributes the amount of such dividend to shareholders in the 12-month_period following the close of such taxable_year and not later than the date of the first regular dividend payment made after such declaration the amount so declared and distributed shall the company elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided in subsections b d and c to the extent sec_1_855-1 of the income_tax regulations sets forth the method of making the election and provides that the election must be made in the return filed by the ric for the taxable_year sec_301_9100-1 of the procedure and administration regulations provides in part discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as that the commissioner has an election plr-108827-99 whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory a election but no more than months except in the case of taxpayer who ig abroad under all subtitles of the internal_revenue_code except subtitles e and i g h sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory sec_301_9100-2 elections that do not meet the requirements of sec_301_9100-3 provides that subject_to paragraphs b i through iii for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 when a taxpayer applies of holding based upon the facts presented and representations made by we hold that fund has demonstrated good cause for the fund granting of relief under sec_301_9100-3 treated as having made timely elections under sec_851 under sec_855 for the tax_year that ended date of the code on its federal_income_tax return filed accordingly fund will be and no opinion is expressed as to whether fund's tax_liability ig not lower in the aggregate for the year to which the election applies than fund's tax_liability would have been if the election had been timely made money the district director's office will determine fund's tax_liability for the year involved office determines that fund's liability is lower will determine the federal_income_tax effect upon audit of the federal_income_tax returns involved taking into account the time value of if the district director's that office this ruling is limited to the timeliness of fund's elections this ruling does not its under sec_851 relieve fund from any penalty that it may owe as except as failure_to_file its federal_income_tax return on time specifically ruled upon above no opinion is expressed or implied as in particular no opinion is expressed or implied whether fund to any federal excise or income_tax consequences regarding of the code a result of and a plr-108827-99 fund qualifies as part of the code a ric that is taxable under subchapter_m this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent sincerely yours lua pahl assistant chief_counsel financial institutions and products enclosures copy of this letter copy for sec_6110 purposes
